Title: From Thomas Jefferson to Francis G. Whiston, 24 July 1821
From: Jefferson, Thomas
To: Whiston, Francis G.


						Sir
						
							Monticello
							July 24. 21.
						
					Your favor of the 12th is just now come to hand, my written correspondence with Genl Washington, Dr Franklin, mr Adams while associated in public service, was very inconsiderable; because, acting mostly together, our communications were verbal and rarely written. independant of this, I am sure you will excuse me for candidly expressing a scruple which I should feel in a compliance with your request. I consider a letter as a trust from one friend to another, and that it is a breach of that trust to communicate it without the consent of the writer. in writing letters commonly, in the confidence and carelessness of friendship we are not on our guard, as if writing for the public, or for any other than our friend. we hazard therefore expressions and observations, with which we trust him in confidence they will go no further. I have been often made to feel painfully by the breaches of confidence as to my own letters; and what I have thought wrong towards myself, I ought not to do in the case of another. these considerations will I hope justify me for excusing myself on this occasion, the less important to you, as what I possess of that kind is less considerable. I pray you to accept the assurance of my respect.
						Th: Jefferson